t c memo united_states tax_court johnny lara petitioner v commissioner of internal revenue respondent docket no filed date johnny lara pro_se paulmikell a fabian catherine g chang and mark a nelson for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year the issue for decision is whether petitioner is entitled for to the american_opportunity_tax_credit under sec_25a findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time the petition was filed with the court in petitioner was enrolled as a full-time_student at the university of phoenix he qualified for tax-free educational benefits under the post-9 gi bill including the yellow ribbon gi education enhancement program and unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar the post-9 veterans educational_assistance act of also known as the post-9 gi bill became law on date supplemental appropriations act pub_l_no 122_stat_2323 the post-9 gi bill created a new chapter in title of the united_states_code expanding the educational benefits for individuals who have served on active_duty after date the yellow ribbon gi education enhancement program is a provision of the post-9 gi bill designed to assist veterans in bridging the educational cost gap by allowing for participating educational institutions to provide additional funding for educational costs not covered by the post-9 gi bill see u s c sec pursuant to u s c sec_5301 and cross-referenced by sec_140 veterans’ benefits authorized by law under title of the united_states_code and administered by the department of veterans affairs including the post-9 gi bill are exempt from federal taxation see continued during the department of veterans affairs paid dollar_figure directly to the university of phoenix on his behalf because this amount covered all of his tuition and related educational expenses petitioner did not incur any student_loan debt or receive any scholarships for the university of phoenix issued petitioner a form 1098-t tuition statement for which reflected his student status as at least half-time and the total_payment of dollar_figure received for qualified_tuition_and_related_expenses petitioner provided this form to his tax preparer rene lopez of lopez r enterprises who ultimately prepared and timely filed petitioner’s form_1040 u s individual_income_tax_return for petitioner’ sec_2011 return reported wages tips and other compensation of dollar_figure two exemptions one for himself and the other for his minor son and federal_income_tax withheld of dollar_figure the return also claimed the standard_deduction for head_of_household status an earned_income_credit and an additional_child_tax_credit totaling dollar_figure and an american_opportunity_tax_credit of continued 128_tc_132 construing u s c sec_5301 as applying to a veterans’ benefit authorized under title dollar_figure the dollar_figure paid_by the department of veterans affairs directly to the university of phoenix for petitioner’s tuition and related expenses was not reported on the return on date respondent mailed petitioner a notice_of_deficiency disallowing his claimed dollar_figure american_opportunity_tax_credit because n o educational_institution reported to us on form 1098-t tuition statement that you paid or were billed qualified_tuition_and_related_expenses during the taxable_year on date petitioner timely filed a petition with this court disputing the disallowance opinion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 tax deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed segel v in support of the american_opportunity_tax_credit attached to petitioner’s return was form_8863 education credits american opportunity and lifetime learning credits part i of the form indicates petitioner’s son as the eligible_student petitioner’s son was born in at trial petitioner testified that he did not know why his son’s name was indicated there rather than his name because he was the eligible_student not his son commissioner 89_tc_816 petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 nor has he established that the requirements for shifting the burden_of_proof have been met accordingly the burden_of_proof remains on petitioner see sec_7491 sec_25a authorizes an american_opportunity_tax_credit equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year for education furnished to the eligible_student during any academic period beginning in such taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a emphasis added up to of the credit may be refundable sec_25a in determining the amount of the credit qualified_tuition_and_related_expenses for any academic period must be reduced by certain tax-free educational_assistance allocable to such period sec_25a sec_1_25a-5 income_tax regs for this purpose the term tax-free educational_assistance means a qualified_scholarship that is excludable from income under sec_117 a veterans’ or member of the armed forces’ educational_assistance allowance under the american_opportunity_tax_credit is a modified version of the hope scholarship credit sec_25a chapter or of title of the united_states_code or under chapter of title of the united_states_code employer-provided educational_assistance that is excludable from income under sec_127 or any other educational_assistance that is excludable from gross_income other than as a gift bequest devise or inheritance within the meaning of sec_102 sec_25a sec_1_25a-5 income_tax regs this case involves an honest misunderstanding of the law petitioner honestly believed that he was entitled to the american_opportunity_tax_credit for because of his full-time_student status and receipt of a form 1098-t from the university of phoenix for although petitioner was indeed an eligible_student the parties stipulated and petitioner again acknowledged when he testified at trial that he paid no qualified_tuition_and_related_expenses but rather his tuition and related expenses were paid directly to the university of phoenix by the department of veterans affairs on account of his eligibility for benefits under the post-9 gi bill including the yellow ribbon gi education enhancement program furthermore on account of the application of sec_25a petitioner is treated as having paid zero in qualified_tuition_and_related_expenses because the post-9 gi bill benefits including the yellow ribbon gi education enhancement program benefits provided to him by the department of veterans affairs are tax-free educational_assistance under sec_25a and sec_1_25a-5 income_tax regs see supra note and these benefits covered the entire cost of petitioner’s attendance at the university of phoenix we hold that petitioner is not entitled to the american_opportunity_tax_credit for and we thus sustain respondent’s disallowance of this credit to reflect the foregoing decision will be entered for respondent
